DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final Rejection on the merits.  
Claim(s) 1-11 is/are currently pending and considered in the below write-up.

Election/Restrictions
Applicant’s election without traverse of Claims 1 - 7 in the reply filed on 2/17/2021 is acknowledged.
Claim8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.


Specification
The abstract of the disclosure is objected to because it contains 153 words instead of the required range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, this claim is confusing and indefinite due to the metes and bounds not being properly defined as portions of this claim are broader than the independent Claim 1. It is not clear if this is a typographical error or if Applicant intended for a different scope.  For the purposes of compact prosecution, since the metes and bounds are not clear, only the portions of Claim 4 a) and b) will be considered whereas the reminder of the Claim, sections i) – iii) since being more broad than independent Claim 1, will not be evaluated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borderi et al., EP 1 477 406 A1 (Borderi) in view of Nordstrom, US 5,987,847 (Nordstrom) in further view of Forman, US 3,468,412 (Forman).
[AltContent: textbox (L)]Regarding Claim 1, Borderi discloses, A method of packaging a tampon [0001] comprising the steps of: a) providing a packaging film [0009] on a mandrel [0013, spindle #19] in the form of a hollow tube [0010, #12], wherein: i) the packaging film material [0009, Fig. 5, #8]; ii) the mandrel (#19) has a first end (Fig. 2, see below arrow) 

    PNG
    media_image1.png
    200
    369
    media_image1.png
    Greyscale
[AltContent: connector]

extending from a revolving platform [0010, packing wheel #11] and a second end (Fig. 2, see above arrow), distal the first end, and a length extending from the first end to the second end (Fig. 2, distance from 1st to 2nd end, L), and is capable of rotating with respect to the revolving platform (#11), iii) the hollow tube [0010, Fig.6, a tubular wrapping #12] has an overlapping longitudinal seam [0014, Fig. 5, a longitudinal portion #25] area having two plies (Fig. 5, #35) of the packaging film (#8) and has a first end (Fig. 2, above drawing) corresponding to the first end of the mandrel and a second end (Fig. 2, above drawing) distal thereof, the second end extending beyond the second end (Fig. 3, see below) of the mandrel to define a protruding tube portion, (Fig. 3, below arrow)

    PNG
    media_image2.png
    216
    433
    media_image2.png
    Greyscale

 and a length extending from the first end to the second end (Fig. 2, L); wherein the protruding tube portion has a length approximately equal to the radius of the hollow tube (an approximate length based on the radius); by rotating the hollow tube (#12) and mandrel (#19), of the hollow tube (#12), of the protruding tube portion (Fig. 3, above), c) applying heat and pressure to the folded surface to form a closed end [0017, sealing assembly #31, heat/pressure default part of process]; d) inserting the tampon into the tube (Abstract); and e) closing the first end of the tube [0017].
Borderi does not disclose, b) forming a folded surface while counter-rotating a plate having a plurality of folding blades extending outwardly therefrom, distal an axis of rotation thereof to form a plurality of folds that define the folded surface, substantially perpendicular to the longitudinal axis, each folding blade engaging a portion; 
(FIG. 22, #760, Col. 23, line 12) while counter-rotating a plate (#220) having a plurality of folding blades extending outwardly therefrom (FIGS. 2A, 2B, #226, Col. 18, lines 62-63), distal an axis (FIG. 20) of rotation thereof to form a plurality of folds (FIG. 22, #760) that define the folded surface (#760), substantially perpendicular to the longitudinal axis (FIG. 22, 23 , #760 in tube is perpendicular to longitudinal axis), each folding blade engaging a portion (FIG. 2B, Col. 18, lines 63);
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Borderi and Nordstrom at the effective filling date of the invention would be motivated to modify the method of packing tampons to include the above as taught by Nordstrom (Abstract); because Nordstrom teaches that this method is known in the art and is beneficial for wrapping cylindrical workpieces, such as tampon packaging tube by forming a folded surface as claimed.
Borderi combined with Nordstrom does not disclose, comprises at least one thermoplastic surface;
However, Forman teaches, comprises at least one thermoplastic surface (FIGURE 1A, Col. 2, line 10; Abstract);
Therefore, it would have been obvious to one of ordinary skill in the art having the combined teachings of Borderi and Nordstrom in view of Forman at the effective filling date of the invention would be motivated to modify the packaging to utilize a film that includes a thermoplastic surface as taught by Forman; because Forman teaches that this method is known in the art and is beneficial to utilize this film so as to wrap the flexible packaging tube as is noted in Forman (Col. 3. Lines 6-11).

Regarding Claim 2, as combined, Borderi/Nordstrom/Forman discloses the invention as claimed in Claim 1.  Forman further teaches, as combined Forman’s thermoplastic surface is on a film wherein the packaging film comprises a thermoplastic film. Forman, (Abstract).

Regarding Claim 3, as combined, Borderi/Nordstrom/Forman disclose the invention as claimed in Claim 1.  Forman further teaches, wherein the packaging film comprises a thermoplastic surface coating layer. Forman, (FIG. 1A, #11, Col. 2, lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to have utilized a thermoplastic surface having a coating layer as taught by Forman; because Forman teaches that a coating layer improves heat-sealing (Col. 2, lines 11-15).

Regarding Claim 4, as combined, Borderi, Nordstrom, and Forman disclose Claim1.  Borderi further discloses, wherein the step of providing a packaging film [0009] on a mandrel (#19) in the form of a hollow tube (#12) comprises a) winding a packaging film [0009] around a mandrel (#19) to form a hollow tube (#12), wherein: b) applying heat and pressure (#31) to the overlapping longitudinal seam area to form a longitudinal seam (#25).
Regarding Claim 4, sections i) – iii) were not evaluated per previously mentioned in the above 112b.

Regarding Claim 5, Borderi discloses, A method of packaging a tampon [0001] comprising the steps of: i) the packaging film material [0009, Fig. 5, #8] ii) the mandrel (#19) has a first end (Fig. 2, see above arrow) extending from a revolving platform [#11] and a second end (Fig. 2, see above arrow), distal the first end, and a length extending from the first end to the second end (Fig. 2, L), iii) the hollow tube [0010, Fig.6, a tubular wrapping #12] has an overlapping longitudinal seam [0014, Fig. 5, #25] area having two plies (Fig. 5, #35) of the packaging film (#8) and has a first end (Fig. 2, above drawing) corresponding to the first end of the mandrel and a second end (Fig. 2, above drawing) distal thereof, the second end extending beyond the second end (Fig. 3, see above) of the mandrel to define a protruding tube portion, (Fig. 3, see above) and a length extending from the first end to the second end (Fig. 2, L); wherein the protruding tube portion has a length approximately equal to the radius of the hollow tube (an approximate length based on the radius); b) applying heat and pressure to the [0017, #31] to the overlapping longitudinal seam area (#25) to form a longitudinal seam; of the hollow tube (#12), of the hollow tube (#12); the protruding tube portion (Fig. 3, above)  d) applying heat and pressure to the folded surface to form a closed end (#31); e) inserting the tampon into the tube (Abstract); and f) closing the first end of the tube [0017].
Borderi does not disclose, c) forming a folded surface by rotating a plurality of folding blades perpendicular to the longitudinal axis , to engage, to form a plurality of folds that define the folded surface, substantially perpendicular to the longitudinal axis
However, Nordstrom teaches, b) forming a folded surface (FIG. 22, #760, Col. 23, line 12) by rotating a plurality of folding blades perpendicular to the longitudinal axis (#226, of the hollow tube), to engage, to form a plurality of folds (FIG. 22, #760) that define the folded surface (#760) , substantially perpendicular to the longitudinal axis (FIG. 22, 23 , #760)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Borderi and Nordstrom at the effective filling date of the invention to modify the packaging of a tampon to include the above as taught by Nordstrom (Abstract); because Nordstrom teaches that this method is known in the art and is beneficial for wrapping cylindrical workpieces, such as tampon packaging tube by forming a folded surface as claimed.

Regarding Claim 6, as combined, Borderi/Nordstrom/Forman disclose the invention as claimed in Claim 5.  Forman further teaches, as combined Forman’s thermoplastic surface is on a film wherein the packaging film comprises a thermoplastic film. Forman, (Abstract)
Regarding Claim 7, as combined, Borderi/Nordstrom/Forman disclose the invention as claimed in Claim 5.  Forman further teaches, wherein the packaging film comprises a thermoplastic surface coating layer. (FIG. 1A, #11, Col. 2, lines 13-15)
(Col. 2, lines 11-15).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731